                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS


GEORGE HEDICK JR., Individually and on behalf of
himself and all others similarly situated,                            Case No. 1:19-cv-01339
                  Plaintiff,
                                                                      The Honorable Robert M. Dow, Jr.
v.
THE KRAFT HEINZ COMPANY, BERNARDO
HEES, PAULO BASILIO, and DAVID H. KNOPF,
                  Defendants.


                         STIPULATION AND ORDER EXTENDING
            TIME TO FILE THE CONSOLIDATED CLASS ACTION COMPLAINT AND
                      SETTING SUBSEQUENT BRIEFING DEADLINES

             WHEREAS, on April 18, 2019, the Court entered a stipulation submitted by Plaintiff

     George Hedick, Jr. (“Hedick”), Defendants The Kraft Heinz Company, Bernardo Hees, Paulo

     Basilio, and David Knopf (collectively, “Defendants”) (the “Stipulation”) [ECF No. 38];

             WHEREAS, the Stipulation contemplated a schedule where lead plaintiff shall have 60

     days after the entry of an order appointing lead plaintiff pursuant to the Private Securities Litigation

     Reform Act, 15 U.S.C. § 78u-4 et seq. to serve and file a consolidated class action complaint;

     Defendants shall have 60 days from the filing of a consolidated class action complaint to move or

     plead in response to the operative complaint; lead plaintiff shall have 60 days from the date that

     Defendants file such motion to file an opposition brief; and Defendants shall have 45 days from

     the date that lead plaintiff files the opposition brief to file a reply brief;

             WHEREAS, the Court appointed Sjunde AP-Fonden and Union Asset Management

     Holding AG as Lead Plaintiffs and approved the selection of Kessler Topaz Melter & Check, LLP

     and Bernstein Litowitz Berger & Grossmann LLP as co-lead counsel on October 8, 2019 [ECF

     No. 58];
          WHEREAS, pursuant to the Stipulation, Lead Plaintiffs’ Consolidated Class Action

Complaint (the “Complaint”) is due on or before December 6, 2019;

          WHEREAS, there have been no requests for an extension of time previously made in this

matter;

          WHEREAS, due to scheduling conflicts, Lead Plaintiffs request a brief extension of time

to file the Complaint;

          WHEREAS, Lead Plaintiffs have conferred with Defendants and Defendants do not object

to the requested extension of time;

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

parties through their respective counsel of record as follows:

          1.     Lead Plaintiffs shall file the Complaint on or before Monday, January 6, 2020.

          2.     Defendants shall have 60 days from the date the Complaint is filed to move to
                 dismiss or file their answer to the Complaint.

          3.     Lead Plaintiffs shall have 60 days to file an opposition if Defendants move to
                 dismiss the Complaint.

          4.     Defendants shall have 45 days from the date that Lead Plaintiffs file the
                 opposition brief to file a reply brief.



Dated: November 26, 2019

 /s/ Salvatore J. Graziano                            /s/ Andrew Ehrlich
 BERNSTEIN LITOWITZ BERGER &                          PAUL, WEISS, RIFKIND, WHARTON &
    GROSSMAN LLP                                         GARRISON LLP
 Salvatore J. Graziano (pro hac vice)                 Daniel J. Kramer (pro hac vice)
 Katherine M. Sinderson (pro hac vice)                Andrew Ehrlich (pro hac vice)
 1251 Avenue of the Americas, 44th Floor              William A. Clareman (pro hac vice)
 New York, New York 10020                             1285 Avenue of the Americas
 Telephone: (212) 554-1400                            New York, New York 10019
 Email: salvatore@blbglaw.com                         Telephone: (212) 373-3000
         katiem@blbglaw.com                           Email: dkramer@paulweiss.com
                                                              aehrlich@paulweiss.com
                                                              wclareman@paulweiss.com


                                                  2
Avi Josefson                                 JENNER & BLOCK LLP
875 North Michigan Avenue, Suite 3100        Howard Steven Suskin (Il. ARDC # 6185999)
Chicago, Illinois 60611                      Dean Nicholas Panos (Il. ARDC # 6203600)
Telephone: (312) 373-3880                    Gabriel Gillett (Il. ARDC # 6328233)
Email: avi@blbglaw.com                       353 N. Clark Street
                                             Chicago, Illinois 60654
KESSLER TOPAZ MELTZER                        Telephone: (312) 222-9350
   & CHECK, LLP                              Email: hsuskin@jenner.com
Sharan Nirmul (pro hac vice)                         dpanos@jenner.com
Richard A. Russo, Jr. (pro hac vice)                 ggillett@jenner.com com
Nathan A Hasiuk (pro hac vice)
Stephanie Marie Grey (pro hac vice)          Counsel for Defendants The Kraft Heinz
Lauren McGinley (pro hac vice)                  Company, Bernardo Hees, Paulo Basilio,
280 King of Prussia Road                        and David H. Knopf
Radnor, Pennsylvania 19087
Telephone: (610) 667-7706
Email: snirmul@ktmc.com                      /s/ Sandra C. Goldstein
       rrusso@ktmc.com                       KIRKLAND & ELLIS LLP
       nhasiuk@ktmc.com                      Sandra C. Goldstein (pro hac vice)
       sgrey@ktmc.com                        601 Lexington Avenue
       lmcginley@ktmc.com                    Telephone: (212) 446-4800
                                             New York, New York 10022
Counsel for Lead Plaintiff and Co-Lead       Email: sandra.goldstein@kirkland.com
   Counsel for the Class
                                             Robert E. Earles (Il. ARDC #6308936)
                                             300 North Lasalle
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Email: bobbyearles@kirkland.com

                                             Counsel for Defendant 3G Capital, Inc.




SO ORDERED: 12/2/2019




The Honorable Robert M. Dow, Jr.
United States District Judge




                                         3
